Name: COMMISSION REGULATION (EEC) No 1519/93 of 21 June 1993 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat
 Type: Regulation
 Subject Matter: plant product;  economic policy;  Europe
 Date Published: nan

 22. 6. 93 No L 150/33Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1519/93 of 21 June 1993 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat No 1738/89 Q, as last amended by Regulation (EEC) No 920/90 (6) ; whereas Italy should therefore be auth ­ orized to extend the time limit in question as regards payments in respect of the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 10 (5) thereof, Whereas Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (3), as last amended by Regulation (EEC) No 3656/90 (4), lays down general rules on aid for durum wheat ; whereas the Commission must lay down the detailed rules for their application ; Whereas Italy has stepped up checks on production aid for durum wheat by means of an exhaustive verification of areas covered by aid applications ; whereas the number of applications calling for further investigation does not permit certain administrative deadlines laid down by Community regulations to be met ; whereas this is the case in particular for the time limit for the payment of production aid for durum wheat, which was set at 30 April by Commission Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 1738/89, Italy is hereby authorized to pay the aid for durum wheat in respect of the 1992/93 marketing year by 15 September 1993 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 180, 1 . 7. 1992, p. 1 . 3 OJ No L 351 , 21 . 12. 1976, p. 1 . (4) OJ No L 362, 27. 12. 1990, p . 34. O OJ No L 171 , 20 . 6. 1989, p. 31 . ¥) OJ No L 94, 11 . 4. 1990, p. 15 .